Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11178509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the U.S. Patent No. 11178509 B2 and claim 1 of the Pending application (Please see the Table below):
US Patent NO 11178509 B2  
Pending application 17527136 
Reasoning
1. A system comprising: at least one processor; and at least one computer readable storage medium, excluding transitory signals, coupled to the at least one processor, and storing executable computer program instructions, wherein the computer program instructions, when executed by the at least one processor, cause the processor to perform steps comprising: receiving traffic data associated with physical presence of a set of devices at a physical location, wherein the received traffic data includes log data associated with the physical presence of the set of devices received from a sensor at a zone associated with the physical location, and wherein at least some of the log data represents a same device detected in the physical location on two or more days during a time period; based at least in part on the traffic data, determining a duration of time that a given device included in the set of devices has been physically present at the physical location; appending, to the at least some log data representing the same device detected in the physical location on the two or more days during the time period, an annotation, wherein the annotation represents an identified feature of the same device based on detecting the same device in the physical location on the two or more days during the time period; classifying at least some of the devices included in the set of devices as qualified devices when the determined duration of time that the given device has been physically present at the physical location is between a threshold minimum amount of time and a threshold maximum amount of time, wherein classifying the at least some of the devices is further based on the annotation representing the identified feature of the same device based on detecting the same device in the physical location on the two or more days during the time period; excluding at least one device from the qualified devices based at least in part on a signal strength associated with the at least one device, wherein the signal strength associated with the excluded at least one device is below a threshold minimum strength; creating a set of sessions associated with one or more of the qualified devices, wherein creating sessions includes determining a device-zone-duration 3-tuple for each of the one or more qualified devices satisfies at least two criteria for creating the set of sessions; and outputting information associated with the created set of sessions, wherein the information includes a set of metrics indicating a count of qualified devices located at the zone for each of multiple periods of time.
2. The system of claim 1, wherein the traffic data includes log data received from a first sensor at a first zone associated with the physical location and log data received from a second sensor at a second zone associated with the physical location, and wherein the set of metrics further includes an indication of a count of qualified devices that were physically located at both the first zone and the second zone.
3. The system of claim 1, wherein the traffic data includes log data received from a first sensor at a first zone associated with the physical location and log data received from a second sensor at a second zone associated with the physical location, and wherein the set of metrics further includes a comparison between durations of time qualified devices were physically present at the first zone and durations of time qualified devices were physically present at the second zone.
4. The system of claim 1, wherein classifying at least some of the devices included in the set of devices as qualified devices includes qualifying devices based on a combination of the determined duration of time for the qualified devices and a received signal strength indicator (RSSI) for the qualified devices.
5. The system of claim 1, wherein the device-zone-duration 3-tuple maps information identifying the given device to information identifying the zone associated with the physical location to information identifying a duration of the given device within the zone.
6. The system of claim 1, wherein the processor further performs steps comprising adding the given device included in the set of devices to a blacklist of devices based at least in part on a determination that the given device was observed for a duration that exceeds the threshold maximum amount of time.
7. The system of claim 1, wherein the physical location is a building, and wherein the zone is a floor of the building.
8. The system of claim 1, wherein the signal strength associated with the at least one device is expressed as a received signal strength indicator (RSSI).
9. A method comprising: receiving traffic data associated with physical presence of a set of devices at a physical location, wherein the traffic data includes log data received from sensors at multiple zones associated with the physical location, and wherein at least some of the log data represents a same device detected in the physical location on two or more days during a time period; for at least one device in the set of devices, detecting, based on the traffic data, a duration of time the device has been physically present at the physical location and an identifier of the zone; appending, to the at least some log data representing the same device detected in the physical location on the two or more days during the time period, an annotation, wherein the annotation represents an identified feature of the same device based on detecting the same device in the physical location on the two or more days during the time period; classifying at least some of the devices included in the set of devices as qualified devices when a signal strength associated with the device exceeds a threshold minimum strength, and when the duration of time the device has been physically present at the physical location is between a threshold minimum amount of time and a threshold maximum amount of time, wherein classifying the at least some of the devices is further based on the annotation representing the identified feature of the same device based on detecting the same device in the physical location on the two or more days during the time period; creating sessions associated with multiple qualified devices, wherein creating sessions includes determining whether the duration of time and the identifier of the zone detected for one of the multiple devices satisfy one or more criteria for creating the sessions; and outputting a set of metrics associated with the created sessions, wherein the metrics include an indication of a count of devices that were physically located at both a first zone associated with the physical location and a second, different zone associated with the physical location.
10. The method of claim 9, wherein the set of metrics further indicate a count of the devices located at the first zone or the second zone for each of multiple periods of time.
11. The method of claim 9, wherein the set of metrics further includes a comparison between durations of time devices were physically present at the first zone and durations of time devices were physically present at the second zone.
12. The method of claim 9, wherein the physical location is a building, wherein the first zone is a first floor of the building and the second zone is a second floor of the building.
13. A computer readable storage medium, excluding transitory signals, and storing executable computer program instructions that when executed by a processor cause the processor to perform steps comprising: receiving traffic data indicating physical presence of a set of devices at a physical location from a sensor at a zone associated with the physical location, wherein at least some of the traffic data includes loci data representing a same device detected in the physical location on two or more days during a time period; appending, to the log data representing the same device detected in the physical location on the two or more days during the time period, an annotation, wherein the annotation represents an identified feature of the same device based on detecting the same device in the physical location on the two or more days during the time period; classifying at least some of the devices included in the set of devices as qualified devices if a duration of time the device has been physically present at the physical location is between a threshold minimum amount of time and a threshold maximum amount of time, and if a signal strength associated with the device exceeds a threshold minimum strength, wherein classifying the at least some of the devices is further based on the annotation representing the identified feature of the same device based on detecting the same device in the physical location on the two or more days during the time period; for each of multiple qualified devices, creating a set of sessions associated with the qualified device upon determining that a device-zone-duration tuple for the qualified device satisfies at least two criteria for creating the set of sessions; and generating metrics for the created set of sessions based on the duration of time a respective qualified device has been physically present at the physical location.
14. The non-transitory computer readable storage medium of claim 13, wherein the metrics indicate a count of qualified devices located at the zone for each of multiple periods of time.
15. The non-transitory computer readable storage medium of claim 13, wherein the traffic data includes log data received from a first sensor at a first zone associated with the physical location and log data received from a second sensor at a second zone associated with the physical location, and wherein the set of metrics further includes an indication of a count of qualified devices that were physically located at both the first zone and the second zone.
16. The non-transitory computer readable storage medium of claim 13, wherein the traffic data includes log data received from a first sensor at a first zone associated with the physical location and log data received from a second sensor at a second zone associated with the physical location, and wherein the set of metrics further includes a comparison between durations of time qualified devices were physically present at the first zone and durations of time qualified devices were physically present at the second zone.
17. The non-transitory computer readable storage medium of claim 13, wherein classifying the device in the set of devices as a qualified device includes qualifying the device based on a combination of the determined duration of time for the device and a received signal strength indicator (RSSI) for the device.
18. The non-transitory computer readable storage medium of claim 13, wherein the device-zone-duration 3-tuple maps information identifying the qualified device to information identifying the zone associated with the physical location to information identifying a duration of the qualified device within the zone.
19. The non-transitory computer readable storage medium of claim 13, wherein the steps further comprising adding a selected device in the set of devices to a blacklist of devices based at least in part on a determination that the selected device was observed for a duration that exceeds the threshold maximum amount of time.
20. The non-transitory computer readable storage medium of claim 13, wherein the physical location is a building, and wherein the zone is a floor of the building.

1. A system, comprising: a processor configured to: receive traffic data associated with the presence of a set of devices at a location; qualify at least some of the devices included in the set of devices as qualified devices; create a set of sessions associated with at least some of the qualified devices; and provide as output information associated with the set of sessions; and a memory coupled to the processor and configured to provide the processor with instructions.  
2. The system of claim 1 wherein the processor is further configured to remove at least one unqualified devices from the set of devices.  
3. The system of claim 1 wherein the processor is further configured to mark any unqualified devices as banned.  
4. The system of claim 1 wherein the processor is configured to qualify at least some of the devices by filtering out devices that are likely to belong to employees.  
5. The system of claim 1 wherein the processor is configured to qualify at least some of the devices by filtering out devices that are likely to be computing equipment not carried by an individual.  
6. The system of claim 1 wherein the qualifying is performed based at least in part on a pre- existing list of devices.  
7. The system of claim 1 wherein the qualifying is performed based at least in part on an examination of features associated with the received traffic.  
8. The system of claim 7 wherein examining the features includes using a decision tree in evaluation.  
9. The system of claim 1 wherein the qualifying includes excluding devices based on a duration of observation.  
10. The system of claim 9 wherein the duration is a minimum amount of time threshold.  
11. The system of claim 9 wherein the duration is a maximum amount of time threshold.  
12. The system of claim 11 wherein the processor is further configured to add a given device included in the set of devices to a blacklist of devices based at least in part on a determination that the given device was observed for a duration that exceeds the threshold.  
13. The system of claim 1 wherein creating the set of sessions includes determining a mapping between a sensor and a zone.  
14. The system of claim 1 wherein creating the set of sessions includes determining an amount of time a given time was observed by a set of one or more sensors.  
15. The system of claim 1 wherein the output includes a set of metrics associated with a duration and a location of at least some of the qualified devices.  
16. The system of claim 1 wherein the output includes a wait time.  
17. A method, comprising: receiving traffic data associated with the presence of a set of devices at a location; qualifying at least some of the devices included in the set of devices as qualified devices; creating a set of sessions associated with at least some of the qualified devices; and providing as output information associated with the set of sessions.  
18. The method of claim 1, further comprising removing at least one unqualified device from the set of devices.  
19. The method of claim 1 wherein qualifying at least some of the devices includes filtering out devices that probabilistically do not belong to visitors.  
20. A computer program product embodied in a tangible computer readable storage medium and comprising computer instructions for: receiving traffic data associated with the presence of a set of devices at a location; qualifying at least some of the devices included in the set of devices as qualified devices; creating a set of sessions associated with at least some of the qualified devices; and providing as output information associated with the set of sessions.

Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 11178509 B2 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 11178509 B2, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a pending application. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1.





Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10531226 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the U.S. Patent No. 10531226 B2 and claim 1 of the Pending application see detail above.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10531226 B2 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 10531226 B2, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a pending application. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 14-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ghosh et al (20160117688).
Regarding claims 1,17 and 20, Ghosh et al discloses, a system, comprising: 
a processor (fig. 3-4) configured to: 
receive traffic data associated with the presence of a set of devices at a location (¶ 0030, 0063);
 qualify at least some of the devices included in the set of devices as qualified devices (¶ 0030, 0068); 
create a set of sessions associated with at least some of the qualified devices (¶ 0030, 0068 and 72); and 
provide as output information associated with the set of sessions (¶ 0030, 0068 and 0072); and 
a memory coupled to the processor and configured to provide the processor with instructions (fig. 3-4).
Regarding claims 2, 18, Ghosh et al discloses, wherein the processor is further configured to remove at least one unqualified devices from the set of devices (¶ 0030, 0067-0068).
Regarding claims 4, 19, Ghosh et al discloses, wherein the processor is configured to qualify at least some of the devices by filtering out devices that are likely to belong to employees (¶ 0019, 0030, 0068).
Regarding claim 5, Ghosh et al discloses, wherein the processor is configured to qualify at least some of the devices by filtering out devices that are likely to be computing equipment not carried by an individual (¶ 0030, 0067-0068). 
Regarding claim 6, Ghosh et al discloses, wherein the qualifying is performed based at least in part on a pre- existing list of devices (¶ 0030, 0067-0068).
Regarding claim 7, Ghosh et al discloses, wherein the qualifying is performed based at least in part on an examination of features associated with the received traffic (¶ 0030, 0067-0068).
Regarding claim 8, Ghosh et al discloses, wherein examining the features includes using a decision tree in evaluation (¶ 0030, 0067-0068).
Regarding claim 9, Ghosh et al discloses, wherein the qualifying includes excluding devices based on a duration of observation (¶ 0030, 0067-0068).
Regarding claim 10, Ghosh et al discloses, wherein the duration is a minimum amount of time threshold (¶ 0030, 0067-0068).
Regarding claim 11, Ghosh et al discloses, wherein the duration is a maximum amount of time threshold (¶ 0030, 0067-0068).
Regarding claim 13, Ghosh et al discloses, wherein creating the set of sessions includes determining a mapping between a sensor and a zone (¶ 0030, 0067-0068).
Regarding claim 14, Ghosh et al discloses, wherein creating the set of sessions includes determining an amount of time a given time was observed by a set of one or more sensors (¶ 0030, 0067-0068).
Regarding claim 15, Ghosh et al discloses, wherein the output includes a set of metrics associated with a duration and a location of at least some of the qualified devices (¶ 0030, 0067-0068).
Regarding claim 16, Ghosh et al discloses, wherein the output includes a wait time (¶ 0030, 0068-69).
Claim(s) 1-2, 5-11, 13-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Marti et al (20150127728).
Regarding claims 1,17, 20, Marti et al discloses, a system, comprising: 
a processor (¶ 0091) configured to: 
receive traffic data associated with the presence of a set of devices at a location (¶ 0020, 0032);
 qualify at least some of the devices included in the set of devices as qualified devices(¶ 0036-0038); 
create a set of sessions associated with at least some of the qualified devices (¶ 0039-0040); and 
provide as output information associated with the set of sessions (¶ 0039, 0041-0042); and 
a memory coupled to the processor and configured to provide the processor with instructions (¶ 0091).
Regarding claim 2, Marti et al discloses, wherein the processor is further configured to remove at least one unqualified devices from the set of devices (¶ 0042, 0049).
Regarding claim 3, Marti et al discloses, wherein the processor is further configured to mark any unqualified devices as banned (¶ 0042, 0049).
Regarding claim 5, Marti et al discloses, wherein the processor is configured to qualify at least some of the devices by filtering out devices that are likely to be computing equipment not carried by an individual (¶ 0042, 0049). 
Regarding claim 6, Marti et al discloses, wherein the qualifying is performed based at least in part on a pre- existing list of devices (¶ 0027, 0049, 0059).
Regarding claim 7, Marti et al discloses, wherein the qualifying is performed based at least in part on an examination of features associated with the received traffic (¶ 0023, 0046, 0053).
Regarding claim 8, Marti et al discloses, wherein examining the features includes using a decision tree in evaluation (¶ 0027, 0049, 0059).
Regarding claim 9, Marti et al discloses, wherein the qualifying includes excluding devices based on a duration of observation (¶ 0021, 0033, 0042).
Regarding claim 10, Marti et al discloses, wherein the duration is a minimum amount of time threshold (¶ 0044, 0061, 0065).
Regarding claim 11, Marti et al discloses, wherein the duration is a maximum amount of time threshold (¶ 0033, 0042, 0044).
Regarding claim 13, Marti et al discloses, wherein creating the set of sessions includes determining a mapping between a sensor and a zone (¶ 0020, 0041, 0061, 0070).
Regarding claim 14, Marti et al discloses, wherein creating the set of sessions includes determining an amount of time a given time was observed by a set of one or more sensors (¶ 0042, 0061, 0065).
Regarding claim 15, Marti et al discloses, wherein the output includes a set of metrics associated with a duration and a location of at least some of the qualified devices (¶ 0042, 0061, 0065).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (20160117688) in view of Emigh et al (20160078484).
Regarding claims 3, 12, Ghosh et al disclose, the method involves receiving a
real property location by processors. A geographic region is defined that includes the
real property location. An interrogation signal data is received for group of mobile
devices located in the geographic region over a selected period of time. A location of
each mobile device is determined based on the received interrogation signal data. The
visitor traffic is estimated for the real property location over the selected period of time
based on the location of the group of mobile devices threshold values.
Ghosh et al does not specifically disclose banned and black list devices.
In the same field of endeavor, Emigh et al discloses banned and black list
devices (¶ 0055). Therefore, it would have been obvious to one of ordinary skill in the
art at the time the invention was made to modify the device of Ghosh et al by specifically adding feature in order to enhance system performance to improving shopping experience and increasing satisfaction level of the customer as taught by Emigh et al.
Claim(s) 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marti et al (20150127728) in view of Emigh et al (20160078484).
Regarding claims 3, 12, Marti et al does not specifically disclose banned and black list devices.
In the same field of endeavor, Emigh et al discloses banned and black list
devices ({ 0055). Therefore, it would have been obvious to one of ordinary skill in the
art at the time the invention was made to modify the device of Marti et al by specifically
adding feature in order to enhance system performance to improving shopping
experience and increasing satisfaction level of the customer as taught by Emigh et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643